DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2018 is incompliance with the provisions of 37 CFR 1.97. Accordingly, the
information disclosure statements are being considered by the examiner.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does no define or elaborate a “vessel containing a substance to encapsulate the reactor temperature sensor."  Further, the specification does not define or elaborate on what the substance is in the said vessel is.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitation "a three-stage shaking" in claim 12, lines 1-2; further, claim 16 recites “ a vessel containing a substance to encapsulate the reactor temperature sensor” in lines 2-3; it appears this claim (apparatus claim) should be dependent on claim 2, not claim 20 (a method claim); for the purpose of examining this application, claim 16 is being examined as dependent on claim 2.  
There is insufficient antecedent basis for this limitation in the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: "transfer means" in claim 1, line 7; “reciprocating means”, claim 1, line 11; “transfer means” and “reciprocating means”, claim 2, line 1; “reciprocating means” claim 4, line 1; “reciprocating means” claim 5, line 1; “reciprocating means” and “optical means”, claim 6, lines 1 and 2, respectively; “confining means” claim 7, lines 2 and 5, respectively; “support means” claim 10, line 2; “reciprocating means” claim 12, line 1; “confining means” claim 18, line 3; “reciprocating 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-12, 14-16 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2 and further in views of US 5,564,826-Neumann et al. and US 7188994 B2-Poo et al. 


Claim 1: “An apparatus for thermal processing of nucleic acid in a thermal profile,”:  Schoeneck discloses the present invention generally relates to apparatus and methods for performing real time assays and specifically for performing real time (Col. 1, lines 6-8); Schoeneck disclose the measure of the reaction is based upon measuring the amount of DNA (deoxyribonucleic acid) in the sample (Col. 1, lines 25-26).
“the apparatus employing a reactor holder for holding reactor(s) to accommodate reaction material containing nucleic acid,”:  Schoeneck discloses the an apparatus for performing real time PCR according to preferred methods of the present invention (Col. 2, lines 44-45); further, Schoeneck discloses a substrate 28 which is processed to emboss therein a plurality of wells 30 in specific patterns to hold liquid (Col. 2, lines 55-57).
“the apparatus comprising: a first bath; and a second bath, baths mediums in the baths being respectively maintainable at two different temperatures”:  Schoeneck discloses the thermal media contained in each of the tanks 76-79 can be at differing temperatures (Col. 4, lines 20-21); further, Schoeneck discloses a first and second baths (tanks 76, 77, Col. 4, lines 20-21, Fig. 1).
“and a transfer means for allowing the reactor(s) to be in the two baths in a plurality of thermal cycles to alternately attain: a predetermined high target temperature THT, and a predetermined low target temperature TLT”:  Schoeneck discloses transfer mechanism 84 (transfer means) can remove 

Regarding claim 1, Schoeneck teaches the invention discussed above.  Additionally, Schoeneck teaches a similar reciprocating means (transfer mechanism 84, Col. 4, line 44), which is capable of a motion between the holder (substrate 28 and a plurality of wells 30) and at least one bath (tanks 76-79, Col. 2, lines 55-57); Schoeneck also teaches multiple baths (tanks 76-79).  However, Schoeneck does not teach the similar reciprocating means (transfer mechanism 84) being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
For claim 1, Neumann et al. teaches a bath shaker 10 for shaking bath containers 24 (Col. 3, line 46 and lines 49-50, Fig. 1) and Neumann et al. teaches other substance-filled containers would be agitated in a single, large bath container (Col. 8, lines 21-22), which reads on the instant claim limitation of being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schoeneck to further include a shaking motion of the at least one bath as taught by Neumann et al., because Neumann 
Regarding claim 1, modified Schoeneck teaches the invention discussed above.  Modified Schoeneck teaches the similar reciprocating means and shaking motion discussed above.  However, modified Schoeneck does not teach the reciprocating motion at a frequency above 0.2Hz with above 0.5mm amplitude.
For claim 1, Poo et al. teaches an orbital shaker for cell extraction (Col. 1, line 63) that can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies (Col. 2, lines 57-29), which reads on the instant claim limitation of a reciprocating motion at a frequency above 0.2Hz with above 0.5mm amplitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck to further include a frequency above 0.2Hz with an above 0.5 mm amplitude as taught by Poo et al., because Poo et al. the shaker can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies, making it an excellent machine to apply the different movements and strengths of mechanical forces (Col. 2, 

Claim 2: “further comprising: a third bath, wherein the transfer means and the reciprocating means allow the reactor(s) to be in the third bath with the reciprocating motion to attain a predetermined medium target temperature TMT.”: Schoeneck discloses apparatus 10 includes provisions for moving the read head 12 relative to the media contained in tanks 76-79 (Col. 4, lines 40-42); Schoeneck discloses with tanks 76-79 located in a linear row between stations 72 and 74, a Cartesian transfer mechanism 84 of the form shown can be utilized (Col. 4, lines 43-45); Schoeneck discloses transfer mechanism 84 can move read head 12 into tank 76 such that spools 40, carrier tape 20, guide mechanism 42, and detector 44 of the preferred form shown are spaced from the opening and extend into the fluid thermal media such as hot water located in tank 76 (Col. 5, lines 9-14).  Further, Schoeneck discloses tank 78 contains cold water such as for the annealing step for PCR in the order of 50-65 degrees Centigrade (Col. 4, lines 33-35); Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Claim 3: “wherein the reciprocating motion is substantially in horizontal or vertical direction.”:  Schoeneck discloses suitable provisions are provided for moving transfer 

Regarding claim 4, modified Schoeneck teaches the invention discussed above in claim 1.  Further, modified Schoeneck teaches a similar reciprocating means, reciprocating motion, and target temperatures discussed above.  However, modified Schoeneck does not teach reducing speed of the reciprocating motion.
For claim 4, Neumann et al. teaches a variable speed control knob for adjusting the reciprocation rate (Col. 3, lines 55), which reads on the instant claim limitation of reducing speed of the reciprocating motion.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck to further include a similar reciprocating means for reducing or controlling the speed of the reciprocating motion as taught by Neumann et al., because Neumann et al. teaches the test samples are placed in the bath containers and the agitation rate of the bath shaker is adjusted with the speed control knob, the bath shaker may be set to be either automatically or manually turned off when desired (Col. lines 4-9).

Claim 5: “wherein the reciprocating means stops the reciprocating motion during fluorescent imaging of the reactor(s).”:  Schoeneck discloses a similar reciprocating means (transfer mechanism 84, Col. 4, line 44); further, Schoeneck discloses the detector is a multi-channel, time-resolving photometer measuring fluorescence with at least one channel per row of wells arranged in an array (Col. 1, lines 59-62); Schoeneck discloses detector 44 could measure fluorescence signals of the contents of wells 30 (Col. 5, lines 30-31).

Claim 6: “wherein the reciprocating means continues the reciprocating motion during fluorescent imaging of the reactor(s) when optical means for illuminating the reaction material and collecting the emitted light from the reaction material is moving with the reactor(s).”:  Schoeneck discloses a similar reciprocating means (transfer mechanism 84, Col. 4, line 44); further, Schoeneck discloses the detector is a multi-channel, time-resolving photometer measuring fluorescence with at least one channel per row of wells arranged in an array (Col. 1, lines 59-62); further, Schoeneck discloses detector 44 in the preferred form shown is integrated with the tape drive in the form of spindles 16 and 18 and spools 40 such that carrier tape 20 is passed across the optical channels of detector 44 (Col. 3, lines 63-66); conjunction with other detectors. Similarly, optical scanning can be utilized according to the teachings of the present invention Such as observing arrays or patterns of wells 30 9Col. 3, lines 14-17); Schoeneck discloses detector 44 could measure fluorescence signals of the contents of wells 30 (Col. 5, lines 30-31).

Claim 11: “wherein a temperature stabilization is performed at one of the target temperatures.”:   Schoeneck discloses each tank 76-79 should include a manner of controlling the temperature of the fluid media contained therein (Col. 4, lines 37-39).

Regarding claim 12, modified Schoeneck teaches the invention discussed above in claim 1.  Additionally, modified Schoeneck teaches an optical means and fluorescent probes for imaging, discussed above.  However, modified Schoeneck does not teach a three-stage shaking of the reactor(s) in the bath such that a higher shaking speed is followed by a lower shaking followed by no shaking.
For claim 12, Neumann et al. teaches a variable speed control knob 36 for adjusting the reciprocation rate of the bath shaker (Col. 3, lines 55-56), which reads on the instant claim of teach a three-stage shaking of the reactor(s) in the bath such that a higher shaking speed is followed by a lower shaking followed by no shaking.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a variable control knob for adjusting the reciprocation rate of the bath shaker as taught by Neumann et al., because Neumann et al. teaches the test samples are placed in the bath containers 24 and the agitation rate of the bath shaker is adjusted with the speed control knob 38; the bath shaker may be set to be either automatically or manually turned off when desired (Col. 9, lines 4-8).

Claim 14: “wherein the bath medium in any of the baths is in at least one phase selected from the group consisting of air, liquid, solid, and powder.”:  Schoeneck 

Regarding claim 15, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck teaches a reactor holder and temperature control of the various tanks (baths).  However, modified Schoeneck does not teach a reactor temperature sensor configured for moving with the reactor holder during thermal cycling to monitor the temperature of the reactor(s).
For claim 15, Neumann et al. teaches temperature control is usually carried out by immersing the substance containing vessels, or a testing component, in a bath, the bath being supported by, or an integral part of, the moving shelf (Col. 1, lines 36-39) via electronic temperature control systems 26 (Col. 3, line 51), which reads on the instant claim limitation of a reactor temperature sensor configured for moving with the reactor holder during thermal cycling to monitor the temperature of the reactor(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include temperature control systems configured for moving with the reactor holder during thermal cycling to monitor the temperature of the reactor(s) as taught by Neumann et al., because Neumann et al. teaches a heating or cooling element connected to a temperature controller is generally used to maintain the desired temperature, the element either being immersed in the bath or in close external proximity thereto; many applications, especially those relating to modern molecular 

Regarding claim 16, modified Schoeneck teaches the invention discussed above.  However, modified Schoeneck does not teach a vessel containing a substance to encapsulate the reactor temperature sensor, where the vessel and the substance having similar construction or heat transfer characteristics to that of the reactor(s) and the reaction material.
For claim 16, teaches temperature control is usually carried out by immersing the substance containing vessels, or a testing component, in a bath, the bath being supported by, or an integral part of, the moving shelf (Col. 1, lines 36-39) via electronic temperature control systems 26 (Col. 3, line 51), which reads on the instant claim limitation of a vessel containing a substance to encapsulate the reactor temperature sensor, where the vessel and the substance having similar construction or heat transfer characteristics to that of the reactor(s) and the reaction material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a similar vessel containing a substance to encapsulate the reactor temperature sensor, where the vessel and the substance having similar construction or heat transfer characteristics to that of the reactor(s) and the reaction material as taught by Neumann et al., because Neumann et al. teaches a heating or cooling element connected to a temperature controller is generally used to maintain the desired temperature, the element either being immersed in the bath or in close external proximity thereto; many 

Regarding claim 22, Schoeneck teaches the invention discussed above in claim 1.  Additionally, Schoeneck teaches a similar reciprocating means (transfer mechanism 84, Col. 4, line 44), which is capable of a motion between the holder (substrate 28 and a plurality of wells 30) and at least one bath (tanks 76-79, Col. 2, lines 55-57); Schoeneck also teaches multiple baths (tanks 76-79), and a transfer means discussed above.  However, Schoeneck does not teach the similar reciprocating means (transfer mechanism 84) being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
For claim 22, Neumann et al. teaches a bath shaker 10 for shaking bath containers 24 (Col. 3, line 46 and lines 49-50, Fig. 1) and Neumann et al. teaches other substance-filled containers would be agitated in a single, large bath container (Col. 8, lines 21-22), which reads on the instant claim limitation of being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schoeneck to further include a 
Regarding claim 23, Schoeneck teaches the invention discussed above in claim 1.  Additionally, Schoeneck teaches a similar reciprocating means (transfer mechanism 84, Col. 4, line 44), which is capable of a motion between the holder (substrate 28 and a plurality of wells 30) and at least one bath (tanks 76-79, Col. 2, lines 55-57); Schoeneck also teaches multiple baths (tanks 76-79) and a transfer means discussed above.  However, Schoeneck does not teach the similar reciprocating means (transfer mechanism 84) being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
For claim 23, Neumann et al. teaches a bath shaker 10 for shaking bath containers 24 (Col. 3, line 46 and lines 49-50, Fig. 1) and Neumann et al. teaches other substance-filled containers would be agitated in a single, large bath container (Col. 8, lines 21-22), which reads on the instant claim limitation of being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schoeneck to further include a 

Regarding claim 24, modified Schoeneck teaches the invention discussed above in claim 1.  However, modified Schoeneck does not teach a frequency above 1 Hz with above 0.5 mm amplitude.
For claim 24, Poo et al. teaches an orbital shaker for cell extraction (Col. 1, line 63) that can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies (Col. 2, lines 57-29), which reads on the instant claim limitation of a frequency above 1 Hz with above 0.5 mm amplitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck to further include a frequency above 0.2Hz with an above 0.5 mm amplitude as taught by Poo et al., because Poo et al. the shaker can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies, making it an excellent machine to apply the different movements and strengths of mechanical forces (Col. 2, lines 57-61).



Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, US 5,564,826-Neumann et al., US 7188994 B2-Poo et al. , and in further views of CN103589627B-Author Unavailable, (hereafter, ‘627B, all citations are made to the machine English translation) and Shah and Volkov (2016).
Regarding claim 7, modified Schoeneck teaches the invention discussed above in claim 1.  However, modified Schoeneck does not teach a reactor guard comprising a reactor confining means.
For claim 7, the prior art reference of ‘627B teaches a guard shield for samples (Pg. 2, Para. 1, lines 1-2), which reads on the instant claim limitation of teach a reactor guard comprising a reactor confining means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a guard shield for samples as taught by the prior art reference of ‘627B, because the prior art reference of ‘627B teaches when sample holder 616 transmits along sample movement path, these plastics or tinsel guard shield are formed to extend on sample holder 616 or in sample holder side (pg. 2, Para. 1, lines 2-4); further, the 
Additionally, regarding claim 7, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck teaches bath mediums.  However, modified Schoeneck does not teach a bath medium comprising a high thermal conductivity powder.
Additionally, for claim 7, Shah and Volkov teaches thermal conductivity of powder bed systems (pg. 1, Introduction, Para. 3, line 3), which reads on the instant claim limitation of a bath medium comprising a high thermal conductivity powder.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a bath medium comprising a high thermal conductivity powder as taught by Shah and Volkov, because Shah and Volkov teaches . Heat energy flow between the heat baths is governed by thermal conduction within the powder and background medium and by thermal contact conductance between powder particles in contact and between powder particles and medium (pg. 2, Computational Model of Two-dimensional Thermal Transport in Powder Systems, Para. 2, lines 5-9).

Regarding claim 8, modified Schoeneck teaches the invention discussed above in claim 7.  However, modified Schoeneck does not teach a reactor guard made up of materials comprising metal or glass or high temperature plastics or ceramics.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a guard shield for samples made up of materials comprising plastics as taught by the prior art reference of ‘627B, because the prior art reference of ‘627B teaches the invention is for carrying out a heat circulator module and the system of PCR in real time in PCR reaction vessel (pg. 1, Description, lines 1-2) and further, the prior art reference of ‘627B teaches thermocycler diaphragm parts 1320 can be made up of any applicable material (such as, metal, plastics, etc.), and this any applicable material can bend and can have elastic force (pg. 3, Para. 2, lines 4-5).
 
Regarding claim 9, modified Schoeneck teaches the invention discussed above in claim 7.  However, modified Schoeneck does not teach the reactor guard is an extension of the reactor holder.
For claim 9, the prior art reference of ‘627B teaches the guard shield is formed to extend on sample holder or in sample holder side (pg. 2, Para. 1, lines 3-4), which reads on the instant claim limitation of the reactor guard is an extension of the reactor holder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, US 5,564,826-Neumann et al., US 7188994 B2-Poo et al. ., and in further view of Shah and Volkov (2016).

Regarding claim 10, modified Schoeneck teaches the invention discussed above in claim 1.  However, modified does not explicitly teach or disclose a bottom support means in the bath(s).
For claim 10, Neumann et al. teaches a bath container with a bottom (Col. 8, lines 25-26, illustrated in Fig. 1), which reads on the instant claim limitation of a bottom support means in the bath(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a bottom in the bath(s) of the apparatus as taught by Neumann et al., because Neumann et al. teaches attached to the bottom of each bath container 24 is a heater pad (Col. 8, lines 25-26), and Neumann et al. teaches the construction and material of the bath container 24 are so as to be able take advantage of the exceptional 

Additionally, regarding claim 10, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck teaches a bottom support means of the bath, discussed above.  However, modified Schoeneck does not the similar reciprocating means or motion (transfer mechanism 84) to the wells (reactors) is provide by any one of the methods selected from the group consisting of: a) moving the reactor holder, b) moving the bath bottom, and c) moving the bath bottom and the reactor holder in opposite directions.
Additionally, for claim 10, Neumann et al. teaches a bath shaker 10 for shaking bath containers 24 (Col. 3, line 46 and lines 49-50, Fig. 1) and Neumann et al. teaches other substance-filled containers would be agitated in a single, large bath container (Col. 8, lines 21-22), which reads on the instant claim limitation of reciprocating means or motion (transfer mechanism 84) to the wells (reactors) is provide by any one of the methods selected from the group consisting of: a) moving the reactor holder or b) moving the bath bottom. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include the reciprocating means or motion of the wells (reactors) is provided by moving (shaking motion) of the bath bottom of bath container 24 as taught by Neumann et al., because Neumann et al. teaches that the movement of the bath shaker is entirely noiseless (the only detectable sound originates from a quiet electric drive motor) and 
Furthermore, regarding claim 10, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck teaches bath mediums.  However, modified Schoeneck does not teach a bath medium comprising powder.
Furthermore, for claim 10, Shah and Volkov teaches thermal conductivity of powder bed systems (pg. 1, Introduction, Para. 3, line 3), which reads on the instant claim limitation of a bath medium comprising a powder.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a bath medium comprising a high thermal conductivity powder as taught by Shah and Volkov, because Shah and Volkov teaches . Heat energy flow between the heat baths is governed by thermal conduction within the powder and background medium and by thermal contact conductance between powder particles in contact and between powder particles and medium (pg. 2, Computational Model of Two-dimensional Thermal Transport in Powder Systems, Para. 2, lines 5-9).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, US 5,564,826-Neumann et al., US 7188994 B2-Poo et al. .

Claim 13: “a sixth bath to contain a liquid or hot air maintainable at 40-80 degree Celsius,”:  Schoeneck disclose the baths (tanks 76-79) can contain thermal media in the form of water or air (Col. 1, line 66); further, Schoeneck discloses tank 78 contains cold water such as for the annealing step for PCR in the order of 50-65 degrees Centigrade (Col. 4, lines 33-35).

Regarding claim 13, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck teaches a baths which can contain liquid or air at 40-80 degree Celsius as discussed above.  However, modified Schoeneck does not teach wherein at least a portion of the bath wall is transparent.
For claim 13, the Biobase Meihua Product Catalog teaches a transparent water bath (pg. 1) which displays a portion of the water bath being transparent, which reads on the instant claim limitation of at least a portion of the bath wall is transparent.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include at least a portion of the bath wall to be transparent as taught by the Biobase Meihua Product Catalog, because the Biobase Meihua Product Catalog teaches the transparent water bath is made of transparent acrylic sheet, to clearly see the objects that are heated (Features, pg. 1), and therefore, allowing transmission of illumination from a light source and transmission of emitted light from reactors.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, US 5,564,826-Neumann et al., US 7188994 B2-Poo et al. , and in further view of the Thermo Precision Water Baths Catalog PDF (2006).

Regarding claim 17, modified Schoeneck teaches the invention discussed above in claim 1.  Modified Schoeneck does teach the reciprocating motion is conducted along the length direction (discussed above and illustrated in Fig. 1).  However, modified Schoeneck does not explicitly teach at least one bath has a length to width ration of (2-10):1.  
For claim 17, the Thermo Precision Water Baths Catalog PDF teaches a Precision general purpose water bath with a length of 16.2 in. and a width of 8 in., thus having a ratio of 2.02:1 (pg. 2, Specifications, Model 182), which reads on the instant claim limitation of at least one bath has a length to width ration of (2-10):1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include at least one bath having a length to width ration of (2-10); 1 as taught by the Thermo Precision Water Baths Catalog PDF, because the Thermo Precision Water Baths Catalog PDF teaches the chamber capacities range from 1.5 to 43 liters (pg. 2, Features) and the water bath provide exceptional performance and reliability for laboratory applications (pg. 1, lines 1-2).

s 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, US 5,564,826-Neumann et al., US 7188994 B2-Poo et al., and further in views of CN103589627B-Author Unavailable, (hereafter, ‘627B, all citations are made to the machine English translation) and Shah and Volkov (2016).

Claim 18: “A method for thermal processing of nucleic acid in a thermal profile employing the apparatus according to claim 1,”:  Schoeneck discloses the present invention generally relates to apparatus and methods for performing real time assays and specifically for performing real time PCR (Col. 1, lines 6-8), further, Schoeneck disclose the measure of the reaction is based upon measuring the amount of DNA (deoxyribonucleic acid) in the sample (Col. 1, lines 25-26).  

The apparatus of claim 1 utilizes the following features, which are used for the method of claim 18.  These claim limitations were addressed above in claim 1, and are being presented here for claim 18:
  “the apparatus employing a reactor holder for holding reactor(s) to accommodate reaction material containing nucleic acid,”:  Schoeneck discloses the an apparatus for performing real time PCR according to preferred methods of the present invention (Col. 2, lines 44-45); further, Schoeneck discloses a substrate 28 which is processed to emboss therein a plurality of wells 30 in specific patterns to hold liquid (Col. 2, lines 55-57).
“the apparatus comprising: a first bath; and a second bath, baths mediums in the baths being respectively maintainable at two different temperatures”:  Schoeneck 
“and a transfer means for allowing the reactor(s) to be in the two baths in a plurality of thermal cycles to alternately attain: a predetermined high target temperature THT, and a predetermined low target temperature TLT”:  Schoeneck discloses transfer mechanism 84 (transfer means) can remove read head 12 from tank 76 and move it into another tank 77-79 for incubation at a second, different temperature, if desired; this process can be repeated for each of tanks 77-79 as desired. After the desired number of incubation cycles has been completed, transfer mechanism 84 can move read head 12 to unload station 74; further Schoeneck discloses the thermal media contained in each of the tanks 76-79 can be at differing temperatures (Col. 4, lines 20-21).

Additionally, the apparatus of claim 1 utilizes the following features, which are used for the method of claim 18.  These claim limitations were addressed above in claim 1, and are being presented here for claim 18.
Regarding claim 1, Schoeneck teaches the invention discussed above.  Additionally, Schoeneck teaches a similar reciprocating means (transfer mechanism 84, Col. 4, line 44), which is capable of a motion between the holder (substrate 28 and a plurality of wells 30) and at least one bath (tanks 76-79, Col. 2, lines 55-57); Schoeneck also teaches multiple baths (tanks 76-79).  However, Schoeneck does not teach the 
For claim 1, Neumann et al. teaches a bath shaker 10 for shaking bath containers 24 (Col. 3, line 46 and lines 49-50, Fig. 1) and Neumann et al. teaches other substance-filled containers would be agitated in a single, large bath container (Col. 8, lines 21-22), which reads on the instant claim limitation of being executable by shaking: a) the at least one bath, or b) the holder or, c) the holder and the at least one bath.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schoeneck to further include a shaking motion of the at least one bath as taught by Neumann et al., because Neumann et al. teaches that the movement of the bath shaker is entirely noiseless (the only detectable sound originates from a quiet electric drive motor) and therefore is not disruptive to operators during extended periods of use (Col. 2, lines 48-52) and Neumann et al. teaches another advantage of the invention is that the bath shaker produces a gently undulating motion that is suitable for sensitive molecular biological testing such as nucleic acid hybridizations and recombinant DNA technology (Col. 8, lines 53-56).

 

Regarding claim 18, modified Schoeneck teaches the invention discussed above.  Modified Schoeneck teaches the similar reciprocating means and shaking 
For claim 1, Poo et al. teaches an orbital shaker for cell extraction (Col. 1, line 63) that can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies (Col. 2, lines 57-29), which reads on the instant claim limitation of a reciprocating motion at a frequency above 0.2Hz with above 0.5mm amplitude.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck to further include a frequency above 0.2Hz with an above 0.5 mm amplitude as taught by Poo et al., because Poo et al. the shaker can perform virtually an unlimited combination of motion movements at different amplitudes and frequencies, making it an excellent machine to apply the different movements and strengths of mechanical forces (Col. 2, lines 57-61).

Regarding claim 18, Schoeneck teaches the invention discussed above.  However, Schoeneck does not teach a reactor guard comprising a confining means to partially confine the reactor(s) to prevent the reactor(s) from getting deformed under resistive forces.
For claim 18, the prior art reference of ‘627B teaches a guard shield for samples (Pg. 2, Para. 1, lines 1-2), which reads on the instant claim limitation of teach a reactor guard comprising a reactor confining means.


Additionally, regarding claim 18, Schoeneck teaches the invention discussed above.  Schoeneck teaches bath mediums (Col. 4, lines 20-21), and Schoeneck teaches a reciprocating motion (Col. 4, lines 49-54 and lines 54-58).  However, modified Schoeneck does not teach a bath medium comprising a high thermal conductivity powder.
Additionally, for claim 18, Shah and Volkov teaches thermal conductivity of powder bed systems (pg. 1, Introduction, Para. 3, line 3), which reads on the instant claim limitation of a bath medium comprising a high thermal conductivity powder.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Schoeneck to further include a bath medium comprising a high thermal conductivity powder as taught by Shah and Volkov, because Shah and Volkov teaches . Heat energy flow between the heat baths is governed by thermal conduction within the powder and background medium and by thermal contact conductance between powder particles in contact and 

Regarding claim 19, modified Schoeneck teaches the invention discussed above in claim 18.  However, modified Schoeneck does not teach a reactor guard made up of materials comprising metal or glass or high temperature plastics or ceramics.
For claim 19, the prior art reference of ‘627B teaches a guard shield for samples are made up of plastics (pg. 2, Para. 1, line 3), which reads on the instant claim limitation of a reactor guard made up of materials comprising metal or glass or high temperature plastics or ceramics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a guard shield for samples made up of materials comprising plastics as taught by the prior art reference of ‘627B, because the prior art reference of ‘627B teaches the invention is for carrying out a heat circulator module and the system of PCR in real time in PCR reaction vessel (pg. 1, Description, lines 1-2) and further, the prior art reference of ‘627B teaches thermocycler diaphragm parts 1320 can be made up of any applicable material (such as, metal, plastics, etc.), and this any applicable material can bend and can have elastic force (pg. 3, Para. 2, lines 4-5).

Regarding claim 20, modified Schoeneck teaches the invention discussed above in claim 18.  However, modified Schoeneck does not teach the reactor guard is an extension of the reactor holder.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include the guard shield to extend on the sample holder as taught by the prior art reference of ‘627B, because the prior art reference of ‘627B teaches when sample holder transmits along sample movement path, these plastics or tinsel guard shield are formed to extend on sample holder or in sample holder side; enter sheet and can comprise the opening allowing access-sample pipette and sample reader (pg. 2, Para. 1, lines 2-4).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US Schoeneck-US 8541238 B2, CN103589627B-Author Unavailable, (hereafter, ‘627B, all citations are made to the machine English translation), Shah and Volkov (2016), and in further view of JP2015139379A-Yusuke et al. (all citations are made to the machine English translation).

Regarding claim 21, modified Schoeneck teaches the invention discussed above in claim 18.  However, modified Schoeneck does not teach the reactor is in the form of a capillary closes at one end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Schoeneck and further include a closed-ended capillary tube as taught by Yusuke et al., because Yusuke et al., teaches a closed-ended capillary tube is capable of carrying out a PCR reaction (Para. [0011], lines 93-94) and Yusuke et al. teaches by allocating one capillary tube to one sample, it is possible to prevent a decrease in yield due to adsorption and a risk of cross-contamination between samples (Para. [0014], lines 164-165); one end of the capillary tube may be closed by a lid plug or the like (Para. [0021], lines 270-271).


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799